EXHIBIT 10.1

 

STRATEGIC DEVELOPMENT AGREEMENT

 

THIS STRATEGIC DEVELOPMENT AGREEMENT (this “Agreement”), is effective as of
September 30, 2019 (the “Effective Date”), by and between China VTV Limited, a
Nevada company (“CVTV”) with primary offices at 393 Jaffe Road, Suite 17A, Wan
Chai, Hong Kong, and CybEye Image, Inc., a corporation organized under the laws
of the State of Delaware (“CybEye” or the “Developer”) with primary offices at
21515 Hawthorne Blvd., Ste. 690, Torrance, CA 90503. CVTV and CybEye are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

 

WITNESSETH

 

WHEREAS, CVTV intends to have the Developer develop and provide technical
support and maintenance to CVTV’s online streaming media platform (the “OTT
Platform”) and incorporate blockchain technologies to CVTV’s OTT Platform to
enhance security;

 

WHEREAS, CybEye desires to provide technical support and maintenance services to
CVTV;

 

NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
hereinafter set forth and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. For purposes of this Agreement, the following words and
phrases shall have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person. A Person shall be regarded a s in control of another Person if it owns,
or directly or indirectly controls, at least fifty percent (50%) of the voting
stock or other ownership interest of the other Person, or if it directly or
indirectly possesses the power to direct or cause the direction of the
management and policies of the other Person by any means whatsoever.

 

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“App” has the meaning set forth in Section 2.1.

 

“Applicable Law” means all laws, rules, regulations and guidelines, as existing
as of the Effective Date and as may be amended from time to time thereafter,
that apply to the alternative finance industry or the performance of each
Parties obligations under this Agreement, in each case to the extent applicable
and relevant to such party.

 



 1 | Page

  



 

“Better Price” has the meaning set forth in Section 7.1.

 

“Board” has the meaning set forth in Section 3.1.

 

“Business Day” means any weekday of the year on which banking institutions in
New York are not authorized or obligated by law or executive order to close.

 

“Business Hours” mean 9 AM to 6 PM Pacific Daylight Time in the United States on
Business Days.

 

“Capacity Goal” has the meaning set forth in Section 2.1.

 

“Capitalization Adjustment” means, subject to any required action by the
shareholders of CVTV, the number of shares to be issued pursuant to this
Agreement, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by CVTV;
provided however that the conversion of any convertible securities of CVTV, if
applicable, shall not be deemed having been "effected without receipt of
consideration by CVTV.”

 

“Compensation Shares” has the meaning set forth in Section 9.2.

 

“CTO” has the meaning set forth in Section 3.1.

 

“CVTV Parties” has the meaning set forth in Section 11.2.

 

“CVTV Parties’ Losses” has the meaning set forth in Section 11.2.

 

“Designated Technicians” has the meaning set forth in Section 2.3.

 

“Developer Parties” has the meaning set forth in Section 11.1.

 

“Developer Parties’ Losses” has the meaning set forth in Section 11.1.

 

“Employment Agreement” means the employment agreement between Mr. Bing Liu and
CVTV to be entered simultaneously with this Agreement.

 

“Expiration” means three years from the Effective Date, which is the end of the
Term of this Agreement absent earlier Termination in accordance with the terms
set forth in Article 8.1 hereof.

 

“Improvements” means any improvements to the Technology that are conceived by
CVTV or the Developer associated with the activities of this Agreement during
the Term of this Agreement.

 

“Licensing Agreement” has the meaning set forth in Section 4.1.

 

“OTT Platform” has the meaning set forth in the recital.

 



 2 | Page

  



 

“Person” means an individual, corporation, partnership, trust, limited liability
company, unincorporated organization, joint stock company, joint venture,
association or other entity, or any government, or any agency or political
subdivision thereof or any branch of any legal entity.

 

“Price Difference” means the difference between $4.00 per share and the Better
Price.

 

“Regulatory Authority” means any administrative or other applicable governmental
agency in the Territory having responsibilities for regulation of the Purpose
and the Technology.

 

“Rule 144” has the meaning set forth in Section 9.2.

 

“Securities Act” has the meaning set forth in Section 9.2.

 

“Server Fees” has the meaning set forth in Section 5.1.

 

“Technology” means all proprietary technology licensed to CVTV pursuant to the
Licensing Agreement in order to carry out the purposes of this Agreement.

 

“Technical Services” mean any technical development, maintenance, coding, and
related technical services that CybEye conducts in its ordinary business.

 

“Term” has the meaning set forth in Article 8.

 

“Termination” has the meaning set forth in Article 8.1.

 

Section 1.2 General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. Unless otherwise specified, words such as
“herein,” “hereof,” “hereby,” “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular Section or subsection of
this Agreement, and references herein to “Articles” or “Sections” refer to
Articles or Sections of this Agreement.

 



 3 | Page

  



 

ARTICLE II 

PLATFORM DEVELOPMENT

 

Section 2.1 Development Goals and Obligations. The Developer shall design,
create and maintain an online platform with blockchain technologies to be used
on smart phones, tablets, computers, and any other electronic end devices as
requested by CVTV to serve the business needs of CVTV, including without
limitation providing media streaming services per orders of CVTV’s viewers or
live streaming services, allowing CVTV’s viewers to upload their own videos to
CVTV’s platform and interact with other viewers, and creating an unalterable
blockchain-encrypted CVTV account for each viewer who meets CVTV’s criteria The
Developer shall connect its existing blockchain platform, App Blockchain Crypto
Domain Exchange, to CVTV’s OTT Platform and work with CVTV’s employees per the
instructions of CVTV to enhance the security and stability of CVTV’s technical
system. . In addition to creating new functions to CVTV’s platform and App, the
Developer shall design tools and software to monitor and manage CVTV’s viewer
database, and provide systematic updates to CVTV’s platform and App. Within six
months from the Effective Date of this Agreement, the Developer shall deliver to
CVTV the new app that the Developer creates (the “App”) for CVTV’s streaming
business and new OTT Platform, which shall have the capacity to support one
million viewers’ use of the App at the same time (the “Capacity Goal”).

 

Section 2.2 Timely Updates. CVTV shall provide specific instructions about how
it intends to improve and update the App at the beginning of every three months
commencing from the Effective Date and the Developer shall design and create the
proper coding and software to achieve the updates requested by CVTV every three
months. Any department of CVTV and its Affiliates may send update requests to
the Developer within a timeframe upon which the Parties mutually agree.

 

Section 2.3 Personnel. The Developer shall designate five (5) technicians (the
“Designated Technicians”), two of whom are senior technicians, to work with CVTV
full-time (no less than forty (40) hours per week for each technician). In
addition, the Developer shall contribute all and any labor, equipment, vendor
resources, administrative services (including invoicing), and licensing
necessary to deliver the services and achieve the purposes set forth in this
Agreement.

 

Section 2.4 Maintenance and Technical Support. The Designated Technicians shall
be responsible for developing, monitoring and maintaining the operations of
CVTV’s OTT Platform and the new App during the Business Hours and shall be
available to fix any issues and problems that the OTT Platform and the App may
have outside the Business Hours to ensure the smooth operations of CVTV’s OTT
Platform and App at any time. The Designated Technicians shall communicate with
the officers and employees of CVTV and its Affiliates, not directly with the
customers or viewers of CVTV.

 

Section 2.5 Office Spaces. Commencing from the Effective until the Termination
or Expiration Date of this Agreement, the Developer shall make two office rooms
on its premises available for CVTV’s exclusive use and agrees to have the
address of the Developer’s primary offices listed as CVTV’s U.S. headquarters on
all of CVTV’s publications and government filings. For clarification, CVTV shall
not have to provide any additional consideration for the use of the Developer’s
office other than the considerations set forth below.

 



 4 | Page

  



 

ARTICLE III

CVTV OFFICER AND BOARD SEAT

 

Section 3.1 Subject to the approval of the board of directors of CVTV (the
“Board”) and the terms and conditions of the Employment Agreement between CVTV
and Mr. Bing Liu, Mr. Bing Liu, the CEO and founder of CybEye, agrees to serve
as the Chief Technology Officer (“CTO”) of CVTV and a member of the Board of
CVTV. As the CTO of CVTV, Mr. Bing Liu shall be in charge of designing and
developing CVTV’s streaming media platform and App with blockchain technologies
and report the status of the technical operations of CVTV to the Chief Executive
Officer of CVTV and the Board on a routine basis.

 

ARTICLE IV 

INTELLECTUAL PROPERTY

 

Section 4.1 IP Licensing. Simultaneously with the execution of this Agreement,
the Parties shall enter into a non-exclusive licensing agreement (the “Licensing
Agreement”) pursuant to which CVTV and its Affiliates shall have the right to
use and develop any intellectual property and proprietary information, including
without limitation any patents, trademarks, and know-how, which the Developer
owns, to carry out the purposes and goals of this Agreement. The Developer will
make all such information available to CVTV and cooperate with the CVTV in
gaining access and using such intellectual property.

 

Section 4.2 Ownership of New Technology. Subject to the terms and conditions in
the Licensing Agreement, the Developer shall grant CVTV a fully paid perpetual
license to use the Improvements to the Technology, as well as any modifications
thereto, developed during the term of this Agreement for the purposes of
carrying out this Agreement regardless which Party or Parties create, design,
develop or complete the Technology.

 

ARTICLE V

FINANCIAL PROVISIONS

 

Section 5.1 Development Costs and Expenses. Except as explicitly provided in
this Agreement, each Party shall be solely responsible for the funds necessary
or desirable required in connection with implementing this Agreement, except
that CVTV shall pay for the server fees (the “Server Fees”) that the Developer
may incur, beyond the testing stage of the new App and blockchain-embedded OTT
Platform, by using servers from a third party. The Developer shall present to
CVTV the invoices of the Server Fees from the third party provider for CVTV’s
reimbursement in a timely manner.

 

Section 5.2 Books and Records. Each Party shall keep and maintain or cause to be
maintained books and records pertaining to its activities in connection with
this Agreement in accordance with U.S. Generally Accepted Accounting Principles.

 



 5 | Page

  



 

ARTICLE VI

EXCLUSIVITY

 

Section 6.1 Exclusivity.

 

(a) During the term of this Agreement, the Developer will develop the OTT
Platform only for CVTV and will not engage in providing any services to other
media companies.

 

(b) Subject to Section 6.1(a), during the Term of this Agreement, the Developer
shall bring to CVTV’s attention any project other than the services described
herein that the Developer intends to serve and CVTV shall have the first right
to participate in such project at its sole discretion.

 

(c) The exclusivity set forth in this Article 6 shall immediately terminate upon
Termination or Expiration of this Agreement.

 

ARTICLE VII

CONSIDERATION

 

Section 7.1 Stock Issuance to the Developer. Upon execution of this Agreement
and after a reasonable period of time to register the common stock of CVTV as
described below, CVTV shall issue two million and five hundred thousand
(2,500,000) shares of its unissued and registered common stock to the Developer
to compensate the Developer for the technical services it shall provide to CVTV
pursuant to this Agreement. The Parties agree that subject to the restrictions
imposed by the state and federal securities laws and regulations, the Developer
may sell and dispose any or all of the 2,500,000 shares of CVTV’s common stock
at any time at a per share price of not less than $5.00, subject to the
Capitalization Adjustment. In the event that CVTV issues and sells its common
stock to a third party at a price less than $4.00 per share (the “Better Price”)
(subject to Capitalization Adjustment) in any private transaction within the
next twelve (12) months from the Effective Date, CVTV shall issue the Developer
options to purchase a number of shares of CVTV’s common stock which equals the
result of the Price Difference multiplied by 2,500,000 divided by the Better
Price, at the strike price equal to the Better Price.

 

Section 7.2 Monthly Payments in Stock or Cash. In addition to the consideration
set forth in Section 7.1, CVTV shall issue forty thousand (40,000) shares of
unissued and registered common stock to the Developer at the end of each whole
month for the Developer’s services pursuant to this Agreement until the earlier
of 1) Termination or Expiration of this Agreement under Article VIII, or 2)
listing of CVTV’s common stock on a national stock exchange market, such as the
Nasdaq Stock Exchange or New York Stock Exchange; so long as the Developer
provides satisfactory services to CVTV and meets the Capacity Goal. Upon listing
of CVTV’s common stock on a national stock exchange market, CVTV shall make a
cash payment of $150,000 to the Developer instead of the stock payment at the
end of each whole month for the Developer’s services pursuant to this Agreement
until the Termination or Expiration of this Agreement pursuant to Article VIII,
so long as the Developer provides satisfactory services to CVTV and meets the
Capacity Goal. CVTV agrees to compensate the Developer for its services provided
for less than a whole month pro rata based on the number of days the Developer
works.

 



 6 | Page

  



 

Section 7.3 Performance-Based Stock Options. Subject to the terms of the
Employment Agreement between Mr. Bing Liu and CVTV and the approval of the
Board, CVTV shall grant Mr. Bing Liu stock incentive options to purchase no more
than 500,000 shares of CVTV’s common stock each year during the Term of this
Agreement pursuant to CVTV’s incentive stock option plan, so long as the
Developer and Mr. Bing Liu provide satisfactory services to CVTV and meet the
Capacity Goal. Subject to the approval of the Board, CVTV shall grant two
Designated Technicians selected by the Developer incentive stock options, each
to purchase no more than 100,000 shares of CVTV’s common stock each year during
the Term of this Agreement pursuant to CVTV’s incentive stock option plan, so
long as the Developer provides satisfactory services to CVTV and meets the
Capacity Goal.

 

ARTICLE VIII 

TERM AND TERMINATION

 

Section 8.1 Term. Unless earlier terminated (“Termination”) pursuant to this
Article, the Term of this Agreement shall continue in full force and effect from
the Effective Date until September 29, 2022.

 

Section 8.2 Termination by Mutual Agreement. The Parties may terminate this
Agreement at any time under mutual written consent and under terms and
conditions to be agreed upon at the time of termination.

 

Section 8.3 Termination for Breach. One Party may terminate this Agreement or
suspend performance under this Agreement upon written notice to the other Party
at any time during the Term of this Agreement, if the other Party is in material
breach of this Agreement and such other Party has not cured such material breach
within sixty (60) days after notice requesting the cure of the breach. If a cure
is not capable, the non-breaching Party may terminate this Agreement, or suspend
performance under this Agreement, immediately.

 

Section 8.4 Termination for Bankruptcy. Either Party may immediately terminate
this Agreement upon written notice to the other Party if the other Party becomes
insolvent, admits in writing its inability to pay debts as they become due, is
liquidated, dissolved or ceases to conduct business, makes an assignment for the
benefit of creditors, or files or has filed against it a petition in bankruptcy
or reorganization proceedings.

 

Section 8.5 Renewal. The Term of this Agreement shall automatically renew for
another three (3) years unless one of the Parties provides to the other Party
written notice of its intention not to renew the Term of this Agreement, at
least sixty (60) days prior to the end of the Term.

 

Section 8.6 Transfer of Accounts. In the event of Termination or Expiration of
this Agreement, the Developer shall transfer or cause to be promptly transferred
to CVTV all of the source codes, account information, documents, and third party
contracts relating to the App, OTT Platform and other activities associated with
this Agreement at no cost or for no additional consideration.

 



 7 | Page

  



 

ARTICLE IX

REPRSENTATIONS AND WARRANTIES

 

Section 9.1 Representations and Warranties of CVTV. CVTV hereby represents,
warrants and covenants as of the Effective Date as follows:

 

(a) Organization. CVTV is a company duly organized, validly existing and in good
standing under the laws of the jurisdiction where such company was formed or
incorporated and has all necessary company power and authority to own its
properties and to conduct its business, as currently conducted.

 

(b) Authority. CVTV has the power and authority to execute, seal and deliver
this Agreement, to consummate the transactions contemplated by this Agreement
and to take all other actions required to be taken pursuant to the provisions of
this Agreement; and this Agreement is valid and binding upon CVTV in accordance
with its terms. Neither the execution, sealing and delivering of this Agreement
nor the consummation of the transactions contemplated will constitute any
violation or breach of the articles of incorporation or the by-laws of CVTV or
any provision of any contract, document or instrument to which CVTV is a party,
to which CVTV is bound, or by which any of the assets or property of CVTV may be
affected or secured, or any order, writ, injunction, decree, statute, rule or
regulation.

 

(c) Compliance with Law; Regulatory Matters. No written communication has been
received by CVTV or any of its Subsidiaries and Affiliates, and no
investigation, regulatory enforcement action or any related review by any
Regulatory Authority or other governmental authority is or at any time prior to
the Effective Date has been pending (or, to the knowledge of CVTV and its
Subsidiaries and Affiliates, is or at any time prior to the Effective Date has
been threatened) by any Regulatory Authority or other governmental authority
with respect to any alleged or actual violation by CVTV, any of its Subsidiaries
and Affiliates or any third party of any Applicable Law or other requirement of
any Regulatory Authority.

 

(d) Absence of Claims. As of the Effective Date, (i) there are no suits or
actions, administrative, arbitration or other proceedings or governmental
investigations pending (or, to the knowledge of CVTV and its Affiliates,
threatened against or affecting) CVTTV or any of its Subsidiaries or Affiliates,
and (ii) there is no judgment, order, injunction, decree, writ or award against
CVTV that is not satisfied and remains outstanding with respect to any of the
foregoing.

 

Section 9.2 Representations and Warranties of the Developer. CybEye hereby
represents, warrants and covenants as of the Effective Date as follows:

 

(a) Organization. CybEye is a company duly organized, validly existing and in
good standing under the laws of the jurisdiction where such company was formed
or incorporated and has all necessary company power and authority to own its
properties and to conduct its business, as currently conducted.

 



 8 | Page

  



 

(b) Authority. CybEye has the power and authority to execute, seal and deliver
this Agreement, to consummate the transactions contemplated by this Agreement
and to take all other actions required to be taken pursuant to the provisions of
this Agreement; and this Agreement is valid and binding upon CybEye in
accordance with its terms. Neither the execution, sealing and delivering of this
Agreement nor the consummation of the transactions contemplated will constitute
any violation or breach of the certificate of incorporation or the operating
agreement of CybEye or any provision of any contract, document or instrument to
which CybEye is a party, to which CybEye is bound, or by which any of the assets
or property of CybEye may be affected or secured, or any order, writ,
injunction, decree, statute, rule or regulation.

 

(c) Compliance with Law; Regulatory Matters. CybEye represents and warrants that
it shall comply, and shall ensure that its Affiliates comply, with all local,
state and international laws and regulations relating to its and their
performance of their obligations and exercise of their rights under this
Agreement.

 

(d) Restricted Stock. The Developer acknowledges and understands the shares of
CVTV’s common stock to be issued under Section 7.1 and 7.2 (“Compensation
Shares”) are being offered in a transaction not involving a public offering
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”). The Compensation Shares have not been registered under the Securities
Act, and, if in the future, in accordance with the terms of this Agreement, the
Developer decides to offer, resell, pledge or otherwise transfer the
Compensation Shares, such Compensation Shares may be offered, resold, pledged or
otherwise transferred only: (i) pursuant to an effective registration statement
filed under the Securities Act, (ii) pursuant to an exemption from registration
under Rule 144 promulgated thereunder ("Rule 144"), if available, or (iii)
pursuant to any available other exemption from the registration requirements of
the Securities Act, and in each case in accordance with any applicable
securities laws of any state or any other jurisdiction. The Developer agrees
that if any assignment, disposition, transfer, pledge of or similar action with
respect to its Compensation Shares or any interest therein is proposed to be
made by the Developer or its affiliates, as a condition precedent to any such
action, the Developer shall be required to deliver to CVTV an opinion of counsel
satisfactory to CVTV that such action does not violate the Securities Act or the
rules and regulations promulgated thereunder. Absent registration or an
available exemption from registration, the Developer agrees that it will not
take any such action with respect to the Compensation Shares.

 

(e) SEC Information. The Developer confirms it has received or has had full
access to all of CVTV’s publicly available documents, which are available on the
Securities and Exchange Commission’s website at www.sec.gov, and the information
it considers necessary or appropriate to make an informed investment decision
with respect to the Compensation Shares to be issued to it under this Agreement.
The Developer understands that no person has been authorized to give any
information or to make any representations, which were not furnished pursuant to
this Agreement. The Developer has had the opportunity to ask questions about the
business and financial condition of CVTV and received answers from CVTV in that
regard.

 

(f) Investment Purposes. The Compensation Shares to be acquired by the Developer
hereunder will be acquired for investment for its own account, and not with a
view to the resale or distribution of any part thereof, and the Developer has no
present intent of selling or otherwise distributing any part of the Compensation
Shares except in compliance with applicable securities laws.

 



 9 | Page

  



 

 

ARTICLE X

CONFIDENTIALITY

 

Section 10.1 Definition. All proprietary information, documents, materials,
trade secrets and know-how disclosed or furnished pursuant to this Agreement
collectively constitutes the “Confidential Information” regardless of whether it
is marked or identified as “confidential” at the time of disclosure.

 

Section 10.2 Treatment of Confidential Information. Neither Party will use the
Confidential Information of the other for any purpose unrelated to the exercise
of its rights or fulfillment of its obligations under this Agreement. Each Party
will hold such Confidential Information in confidence during the Term and for a
period of three (3) years after the termination or expiration date of this
Agreement (except that Confidential Information identified by a Party as a trade
secret shall be held in confidence for as long as such information remains a
trade secret). Each Party shall exercise with respect to the Confidential
Information of the other Party the same degree of care as the Party exercises
with respect to its own confidential or proprietary information of a similar
nature, but in no event less than reasonable care, and shall not disclose it or
permit its disclosure to any third party, other than: (a) to its Affiliates, and
those of its and its Affiliates’ respective employees, licensees, consultants,
contractors, accountants, attorneys, advisors and agents, as well as to any
potential acquirers, investors or lenders and their respective advisors, in each
of the foregoing cases who are bound by a substantially similar obligation of
confidentiality under this Agreement and (b) by or on behalf of the Party to any
applicable Regulatory Authority in connection with the regulatory approval
process and/or other regulatory matters.

 

Section 10.3 Exceptions. However, such undertaking of confidentiality shall not
apply to any information or data which: (a) the receiving party receives without
obligation of confidentiality at any time from a third party lawfully in
possession of same and having the right to disclose same; (b) is, as of the
Effective Date, in the public domain, or subsequently enters the public domain
through no fault of the receiving party; (c) is independently developed by the
receiving party as demonstrated by written evidence without reference to or
benefit of information disclosed to the receiving party by the disclosing party;
or (d) is publically disclosed pursuant to the prior, written approval of the
disclosing party.

 

Section 10.4 Permitted Disclosure. If a Party is required to disclose any
Confidential Information of the other Party pursuant to Applicable Law or legal
process, the Party shall (a) give prior, written notice of such required
disclosure to the other Party, to the extent reasonably practicable, (b) give
reasonable assistance to the other Party, if requested thereby, seeking
confidential or protective treatment thereof, and (c) only disclose such
Confidential Information to the extent required by such Applicable Law or legal
process.

 



 10 | Page

  



 

ARTICLE XI

INDEMNIFICATION

 

Section 11.1 CVTV’s Indemnification Obligations. CVTV shall at all times during
the term of this Agreement and thereafter defend, hold harmless and indemnify
the Developer, its officers, directors, employees, agents and Affiliates
(“Developer Parties”), and the successors and assigns of the foregoing against
any and all expenses, damages, costs, judgments and liabilities of any kind
whatsoever, including reasonable attorneys’ fees, payable to third parties as a
result of a Third Party claim, suit, or cause of action (collectively, the
“Developer Parties’ Losses”) arising out of a breach of any of CVTV’s
representations, warranties or obligations under this Agreement, or gross
negligence, willful misconduct or illegal acts of CVTV, except to the extent
that such Losses arise solely out of the negligence, willful misconduct or
illegal acts of the Developer Parties or are subject to indemnification by the
Developer under Section 11.2.

 

Section 11.2 Developer’s Indemnification Obligations. The Developer shall at all
times during the term of this Agreement and thereafter defend, hold harmless and
indemnify CVTV, its officers, directors, employees, agents and Affiliates (“CVTV
Parties”), and the successors and assigns of the foregoing against any and all
expenses, damages, costs, judgments and liabilities of any kind whatsoever,
including reasonable attorneys’ fees, payable to third parties as a result of a
Third Party claim, suit, or cause of action (collectively, the “CVTV Parties’
Losses”) arising out of a breach of any of the Developer’s representations,
warranties or obligations under this Agreement, any liabilities to a third party
as a result of any actual or alleged infringement of any intellectual property
(including patent) rights in connection with the activities described in this
Agreement, or gross negligence, willful misconduct or illegal acts of the
Developer, except to the extent that such Losses arise solely out of the
negligence, willful misconduct or illegal acts of the Developer Parties or are
subject to indemnification by CVTV under Section 11.1.

 

Section 11.3 Obligations of the Indemnified Parties. Each indemnified Party
under this Agreement shall give the indemnifying Party prompt written notice of
any claim it receives, including all particulars of such claim(s) to the extent
known to the indemnified Party; provided, that the failure to give timely notice
to the indemnifying Party as contemplated hereby shall not release the
indemnifying Party from any liabilities under this Article 11 except to the
extent the indemnifying Party is materially prejudiced in defending any claim by
such failure. The indemnified Party shall also give the indemnifying Party the
opportunity to assume sole and full control of the defense and settlement of all
claims for which it is seeking indemnification. If the indemnifying Party
assumes such control and defends against such Losses, it shall not be
responsible for the legal fees of any attorneys additionally employed by the
indemnified Party. If the indemnifying Party refuses to defend, it shall remain
liable for the legal fees of any attorneys employed by the indemnified Party. If
the indemnifying Party is not given the opportunity to assume sole and full
control of the defense and settlement, then it shall have no liability of the
purported indemnified Party for the associated claim(s), whether for attorneys’
fees, costs, expenses, or Losses. The Party not assuming the defense of any such
claim shall render all reasonable assistance to the Party assuming such defense,
and all reasonable out-of-pocket costs of such assistance shall be promptly paid
or reimbursed by the indemnifying Party, except that the indemnifying Party
shall not have any obligation to pay additional attorneys’ fees, should the
indemnified Party choose to retain separate counsel.

 



 11 | Page

  



  

Section 11.4 Settlement. Except in case the indemnifying Party refuses to fully
defend and hold harmless the indemnified Party against the subject Losses, in no
event shall the indemnified Party settle any claims subject to indemnification
under this Article 11 without the consent of the indemnifying Party. The
indemnifying Party may settle any claim under this Article 11 on behalf of the
indemnified Party with consent of the indemnified Party so long as the
indemnified Party is not required to make any payments not covered by the
indemnifying Party.

 

Section 11.5 Survival. The obligations of the Indemnified Parties under this
Article 11 shall be continuing obligations of the Parties, as the case may be,
and shall specifically survive the termination of this Agreement until three (3)
years from the termination or expiration of this Agreement.

 

ARTICLE XII

MISCELLANEOUS

 

Section 12.1 Notices. Any notice, request or other communication to be given or
made under this Agreement to the Parties hereto shall be in writing. Such
notice, request or other communication shall be deemed to have been duly given
or made when it shall be delivered by hand, or overnight mail to the Party to
which it is required or permitted to be given or made at such Party’s address
specified in the recital section of this Agreement or at such other address as
such Party shall have designated by notice to the Party given or making such
notice, request or other communication.

 

Section 12.2 Counterparts. This Agreement may be executed in any number of
counterparts, one for each Party, each of which shall be deemed an original, but
all of which together shall constitute a single instrument. It is also agreed
and understood that this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective heirs, representatives, executors,
successors, and assigns, and that the Agreement shall not have any effect unless
and until it has been executed by all Parties hereto. This Agreement may be
executed electronically and such execution shall be treated for all purposes as
an original.

 

Section 12.3 Severability. In the event that any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby as long as the remaining provisions do not fundamentally alter
the relations among the Parties hereto.

 

Section 12.4 Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of New York, without
regard to conflict of law principles.

 

Section 12.5 Adjudication and Consent to Jurisdiction. Any controversy, claim or
dispute between the Parties arising out of or relating to this Agreement, or the
breach, termination or invalidity thereof, shall be submitted by the Parties in
dispute to binding arbitration in accordance with the arbitration rules then in
effect of the International Chamber of Commerce. Any such arbitration shall be
conducted in the State of New York, U.S.A. Any judgment or award rendered by the
arbitrator shall be final and binding on the Parties. The Parties agree that
such judgment and/or award may be enforced in any court of competent
jurisdiction.

 



 12 | Page

  



 

Section 12.6 No Third Party Rights; Assignment. This Agreement is intended to be
solely for the benefit of the Parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any other Person. All rights
and obligations hereunder and under any agreements and documents executed and
delivered in connection herewith shall not be assignable, except with the
consent of all Parties.

 

Section 12.7 Waivers and Amendments. No modification of or amendment to this
Agreement shall be valid unless in a writing signed by the Parties hereto
referring specifically to this Agreement and stating the Parties’ intention to
modify or amend the same. Any waiver of any term or condition of this Agreement
must be in a writing signed by the Party sought to be charged with such waiver
referring specifically to the term or condition to be waived, and no such waiver
shall be deemed to constitute the waiver of any other breach of the same or of
any other term or condition of this Agreement.

 

Section 12.8 Headings. The headings in this Agreement are for purposes of
reference only and shall not be considered in construing this Agreement.

 

Section 12.9 Specific Performance. The Parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that, in the event of breach by any Party, the other Parties
shall be entitled to specific performance and injunctive and other equitable
relief; and the Parties hereto further agree to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief.

 

Section 12.10 Further Assurances. Without limiting the generality of the
foregoing, each Party to this Agreement agrees to take all Necessary Actions to
ensure that the provisions of this Agreement are implemented. From time to time,
at the reasonable request of any other Party hereto and without further
consideration, each Party hereto shall execute and deliver such additional
documents and take all such further action as may be necessary or appropriate to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement.

 

[Signature Page Follows]

 



 13 | Page

  



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

China VTV Limited

 

By: _____________________________

Name: Tijin Song

Title: Chairman and CEO

Email:

Telephone:

 

CybEye Image, Inc.

 

By: _____________________________

Name: Bing Liu

Title: Chief Executive Officer

Email:

Telephone:

 

 



14 | Page



 